Title: To Thomas Jefferson from Cato West, 11 August 1804
From: West, Cato
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Mississippi Territory August 11th. 1804
               
               I had the Honor to receive your note of the 17th. ultimo, with the enclos’d letter to Mr. Dunbar, which letter has been deliver’d to him agreeable to your request, he not yet having departed the Territory.—
               I am Dr. Sr. with great respect, and much esteem yours &c
               
                  
                     Cato West
                  
               
            